Citation Nr: 0009318	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 9, 1956, RO rating decision which reduced the 
veteran's rating for his service-connected anxiety 
disorder from 30 percent to 10 percent.

2.  Entitlement to a rating in excess of 30 percent for 
an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
June 1946.

The issue of entitlement to an increased rating for the 
veteran's service-connected anxiety disorder was 
previously before the Board of Veterans' Appeals (Board) 
in May 1998.  The Board noted that that issue was 
inextricably intertwined with an issue which had been 
raised by the veteran's representative, i.e., whether 
there was clear and unmistakable error (CUE) in a 
November 9, 1956, RO rating decision which had reduced 
the veteran's rating for his service-connected anxiety 
disorder from 30 percent to 10 percent.  The Board 
remanded the case for further development.  

Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, raised the rating for the veteran's anxiety 
disorder from 10 percent to 30 percent, effective July 
22, 1996.  However, the RO found no CUE in the November 
9, 1956 rating decision.  The veteran submitted a timely 
Notice of Disagreement (NOD) with respect to the CUE 
decision and was issued a Statement of the Case (SOC).  
He then submitted a timely substantive appeal, and the 
CUE issue was added to the appeal.  Thereafter, the case 
was returned to the Board for further appellate action.

In May 1998, the Board also denied the veteran's appeal 
of entitlement to service connection for multi-infarct 
dementia and his appeal of entitlement to service 
connection for left knee disability.  Accordingly, those 
issues will not be considered below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.
2.  The proper laws and regulations and the facts, as 
they were known at the time, were considered and applied 
by the RO on November 9, 1956.

3.  The veteran's service connected generalized anxiety 
disorder, now manifested primarily by moodiness, memory 
deficits, concrete thinking, anxiousness, panic attacks, 
sleep impairment, and worry, is productive of no more 
than moderate social and industrial impairment, nor more 
than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  The November 9, 1956, rating decision, which reduced 
the veteran's rating from 30 percent to 10 percent for 
his service-connected anxiety disorder, was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).

2.  The criteria for a rating in excess of 30 percent for 
the veteran's service-connected anxiety disorder have not 
been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (1999) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

By a rating action, dated in March 1949, the RO in 
Cincinnati, Ohio, granted entitlement to service 
connection for anxiety reaction secondary to the 
veteran's service-connected malaria.  The RO assigned a 
30 percent rating for that disorder, effective October 5, 
1948.  In October 1951, following a VA review 
examination, that rating was confirmed and continued.  On 
November 9, 1956, following another VA review 
examination, the Cincinnati RO reduced the veteran's 
rating for anxiety reaction to 10 percent, effective, 
January 9, 1957.  The veteran was notified of each of 
those decisions as well as his appellate rights; however, 
he did not submit a Notice of Disagreement (NOD) in any 
case with which to initiate an appeal.  Accordingly, 
those decisions became final.  Veterans' Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009, effective January 25, 1936, to 
December 31, 1957.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
In order for a claim of clear and unmistakable error to 
be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was 
clear and unmistakable error must be based on the record 
and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim clear and 
unmistakable error on the basis that the previous 
adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of clear and unmistakable error.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In November 1956, as now, disability evaluations were 
determined by comparing the manifestations of a 
particular disability with the criteria set forth in the 
diagnostic codes of the Schedule for Rating Disabilities.  
Veterans' Regulation No. 3(a) (1945).  The percentage 
ratings represented, as far as could practicably be 
determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability.  Where there was a question as to 
which of two evaluations should be applied, the higher 
evaluation was to be assigned if the disability picture 
more nearly approximated the criteria required for that 
rating.  Otherwise, the lower rating was to be assigned.  
General Policy in Rating Disability, Paragraphs 1 and 7 
(now 38 C.F.R. §§ 4.1, 4.7).

In November 1956, anxiety states were rated in accordance 
with Diagnostic Code 9105 (1945).  An 80 percent rating 
was warranted for anxiety states which were productive of 
pronounced impairment; with persistent insomnia, 
neuromuscular asthenia, emaciation, gastrointestinal 
atony; with instability, inability to concentrate; 
depression; in symptom combinations that were persistent 
and continuous; such as to produce nearly complete social 
and industrial inadaptability.  A 50 percent rating was 
warranted for severe impairment; characteristic findings 
in marked and persistent form with definite compatible 
physical asthenia, i.e., loss of weight, circulatory 
disturbance, vasomotor changes, tremors, objectively 
substantiated; productive of severe social and industrial 
inadaptability.  A 30 percent rating was warranted for 
moderately severe impairment; characteristic mental and 
physical fatigability unrelated to disease process or 
toxic agents, with fairly frequent headaches not due to 
toxemia, uncorrected visual defect, etc., fairly frequent 
prolonged periods of insomnia, or objectively ascertained 
vasomotor instability, approximating neurocirculatory 
asthenia with decided reduction in exercise tolerance; 
productive of considerable social and industrial 
adaptability.  A 10 percent rating was warranted for an 
anxiety disorder which was productive of moderate 
disability.  A noncompensable rating was warranted for 
mild disability.

R&PR 1172(A) (effective July 10, 1942), which was in 
effect at the time of the November 9, 1956, rating 
action, indicated that diseases subject to temporary or 
episodic improvement, such as psychoneuroses, would not 
be reduced on any one examination, except when all the 
evidence of record clearly warrants the conclusion that 
permanent improvement of a physical or mental condition 
has been demonstrated.  Moreover, examinations less full 
and complete than those on which payments were authorized 
or continued will not be used as the basis of reduction.  

Relevant evidence on file at the time of the March 1949 
rating decision which awarded a 30 percent evaluation for 
the disability at issue, and the October 1951 and 
November 1951 rating decisions which confirmed and 
continued the 30 percent rating, consisted of the 
veteran's service medical records; reports of VA 
examinations performed in December 1948, March 1949 and 
September 1951; and statements, dated in October 1951, 
from the veteran's VA training officer and from Robert W. 
Summers, M.D. 

The service medical records and report of the December 
1948 VA examination showed that the veteran's psychiatric 
processes were normal.  The report of the March 1949 
examination, however, showed that the veteran had anxiety 
reaction, manifested by attacks of shaking, profuse 
perspiration, numbness, and crying, which was productive 
of moderate impairment.  The report of the September 1951 
VA psychiatric examination showed that the veteran's 
anxiety reaction was productive of moderately severe 
impairment. 

The October 1956 VA psychiatric examination included the 
veteran's medical history and assessment of current 
symptomatology.  The veteran reported irregular spells 
characterized by generalized numbness, numbness of the 
left side of the face, and sweating.  He had reportedly 
been employed as a plumber for about 5 years.  He talked 
easily about his problems and demonstrated average 
intelligence.  He denied any psychotic ideation, and the 
examiner noted that there was no reason to consider the 
veteran psychotic.  The veteran was characterized as 
"quite neurotic" with symptoms of numbness and 
perspiration due to nervousness.  He was well oriented, 
and his memory was good.  His judgment and insight were 
average.  The diagnosis was moderately severe anxiety 
reaction, manifested by headaches, numbness of the face, 
aching in the joints.  The examiner concluded that the 
veteran had a minimal degree of social and industrial 
inadaptability.  

In reducing the veteran's rating, the RO utilized the 
correct facts and the statutory or regulatory provisions 
as they were known at the time.  Although the moderately 
severe symptomatology noted on the 1956 VA examination 
was compatible with the 30 percent evaluation, the 
clinical finding of only minimal social and industrial 
inadaptability provided a rational basis for reducing the 
rating to 10 percent.  No evidence of record contradicted 
that conclusion.  Additionally, the October 1956 VA 
examination is not shown to be less full and complete 
than the clinical evaluation findings which served as the 
basis for the award of a 30 percent evaluation.  While 
the veteran may question the manner in which the RO 
weighed and evaluated the evidence, as noted above, 
disagreement with how the previous adjudication weighed 
and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error. 

Inasmuch as the veteran's various theories of the case do 
not rise to the stringent definition of clear and 
unmistakable error in the November 9, 1956, decision, the 
Board will accept that decision as correct.  Accordingly, 
the claim involving CUE is denied.


II.  Increased Rating

In July 1996, the RO received the veteran's reopened 
claim of entitlement to an increased rating for his 
anxiety disorder.  At that time, his anxiety disorder was 
rated in accordance with 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  A 10 percent rating was warranted when 
there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
30 percent rating was warranted when there was a definite 
(moderately large) degree of impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  In such cases, the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce a definite (moderately large) degree 
of definite industrial impairment.  See Hood v. Brown, 
4 Vet. App. 301 (1993) and VA O.G.C. Prec. Op. 9-93 (Nov. 
9, 1993).  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psycho neurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial 
impairment.  

A 70 percent rating was warranted when the ability to 
establish or maintain effective or favorable 
relationships with people was severely impaired.  In such 
cases, the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
rating was warranted for dysthymic disorder, when the 
attitudes of all contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation 
in the community.  In such cases, there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat 
from mature behavior.  Further, the veteran was 
demonstrably unable to obtain or retain employment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400).  Those changes were 
effective November 7, 1996.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 10 
percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
A 30 percent rating is warranted when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
warranted when there are such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

In October 1999, after considering both the old and new 
regulations, the RO raised the rating for the veteran's 
anxiety disorder from 10 to 30 percent.  In this 
decision, the Board will also consider the claim under 
both sets of regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), VA O.G.C. Prec. Op. No. 11-97 
(Mar. 25, 1997).

Evidence submitted in support of the veteran's claim 
consists of treatment records, dated from November 1977 
to April 1998, from private health care providers; VA 
outpatient treatment records, dated from February to 
April 1996; VA psychiatric examination reports, dated in 
September 1996, September 1998, and July 1999.  

The evidence shows that the veteran has been treated for 
disabilities other than his psychiatric disorder, 
primarily chronic pain syndrome, cancer, and a stroke.  
In September 1989, he underwent a psychiatric 
consultation and was found to have dysthymic disorder in 
conjunction with his chronic pain syndrome.  In September 
1993, it was reported that he had marked depression in 
association with chronic pain.  

The VA psychiatric examination reports show various 
psychoneurotic diagnoses, including dysthymic disorder; 
generalized anxiety disorder; panic disorder with 
agoraphobia, post-traumatic stress disorder (PTS), and 
vascular dementia. 

The veteran complains primarily of depressed feelings, 
low energy, low self-esteem, hopelessness, impaired 
sleep, nervousness, worry for the future, and periods of 
intense discomfort manifested by an increased heart rate, 
sweating, trembling, occasional feelings of smothering, 
occasional feelings of hyperventilation, chest 
discomfort, dizziness, fear of losing control, numbness, 
and tingling.  On examination, there is evidence of 
moodiness, memory deficits, concrete thinking, 
anxiousness, trembling, sleep impairment, and worry.

The August 1996 examiner concluded that the veteran's 
symptoms were quite serious and assigned a Global 
Assessment of Functioning (GAF) score of 45.  Pursuant to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  
32 (4th ed. 1994) [DSM-IV], a GAF score reflects the 
psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical 
continuum of mental health-illness.  A 51-60 GAF rating 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF of 41-50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment 
in social occupational, or school functioning (e.g. no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).)  The August 1996 VA examiner 
recommended that a payee be appointed to receive the 
veteran's benefits.  In September 1998, the same examiner 
found that the veteran's psychiatric symptoms were mild 
and that the veteran was generally functioning pretty 
well.  Moreover, he found that the veteran was capable of 
managing his own benefits.  Following the VA examination 
in July 1999, the examiner concluded that the veteran's 
psychiatric symptomatology was productive of moderate 
social and industrial impairment and assigned a GAF of 
60.  Paradoxically, he stated that from a psychiatric 
standpoint, the veteran was unemployable without more 
effective psychiatric help.  Therefore, the case was 
returned to the examiner for clarification.  In an 
addendum, the examiner concluded that based on available 
information, the veteran's generalized anxiety disorder 
was productive of mild-to-moderate impairment.  He stated 
that the symptoms of PTSD and panic disorder with 
agoraphobia were felt to be manifestations of the 
generalized anxiety disorder.  He continued the GAF of 60 
and concluded that the veteran was capable of employment.  

The preponderance of the evidence suggests that the 
veteran's generalized anxiety disorder is productive of 
no more than moderate social and industrial impairment.  
Accordingly, there is no basis for a rating in excess of 
30 percent under the former rating criteria.  Under the 
new regulations, the veteran's symptoms of depressed 
mood, anxiety, panic attacks, chronic sleep impairment, 
and mild memory loss virtually mirror the criteria for a 
30 percent rating.  In spite of his generalized anxiety 
disorder, he is generally functioning satisfactorily 
without psychiatric care and is able to maintain routine 
behavior, self-care, and normal conversation.  Therefore, 
his appeal for an increased rating for generalized 
anxiety disorder is denied.

The Board has considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an 
extraschedular rating for his service-connected 
psychiatric disability; however, the evidence does not 
show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1999).  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment due to his 
service-connected psychiatric disability.  Moreover, 
there is no evidence that he has required frequent 
hospitalization for that disability.  In essence, the 
record shows that the manifestations of that disability 
are those contemplated by the current evaluation.  It 
must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension purposes for a rating outside 
the regular schedular criteria.



ORDER

The being no evidence of CUE, the appeal to revise the 
November 9, 1956, RO rating decision, which had reduced 
the rating for the veteran's service-connected anxiety 
disorder from 30 percent to 10 percent, is denied.

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

